Citation Nr: 1643123	
Decision Date: 11/10/16    Archive Date: 12/01/16

DOCKET NO.  10-29 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial disability rating greater than 50 percent for post-traumatic stress disorder ("PTSD"), with other specified depression from March 5, 2009 through September 2, 2014. 

2.  Entitlement to a disability rating greater than 70 percent for PTSD with other specified depression on and after September 2, 2014. 

3.  Entitlement to a total disability rating based upon individual unemployability ("TDIU") due to the Veteran's service connected disabilities. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

M. Timbers, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1966 to April 1969, from November 1976 to July 1978, and from March 1979 through July 1984 with the United States Marine Corps.  Additionally, the Veteran served with the Marine Corps Reserves from May 1973 to November 1976.

The Veteran's appeal for an increased rating of his PTSD comes to the Board of Veterans' Appeals ("Board") from August 2009 and February 2015 rating decisions by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Denver, Colorado (hereinafter Agency of Original Jurisdiction ("AOJ")).

The Board notes that if a claimant, or the record, reasonably raises the question of whether the Veteran is unemployable due to the disability for which a higher rating is sought, then part and parcel to that claim for a higher rating is the matter of whether a total rating based on individual unemployability ("TDIU") as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  With that in mind, a review of the Veteran's claims file reveals several instances in which the Veteran has alleged that the symptoms of his PTSD have rendered him unable to work.  Accordingly, the Board finds that a claim for TDIU is inherent to this instant appeal through the Veteran's claim for an increased initial rating of his PTSD disability, and so the issue has been characterized as seen above.  

Finally, the Board notes that this appeal was processed using the paperless Veterans Benefit Management System ("VBMS") and Virtual VA claims processing systems.  




FINDINGS OF FACT

1.  Beginning on March 5, 2009, and continuing to the present, the Veteran's service-connected PTSD is manifested by psychiatric symptoms causing occupational and social impairment, with deficiencies in most areas; total occupational and social impairment is not shown. 

2.  Based on the findings in the present decision, as of March 5, 2009, the Veteran is service-connected for the following disabilities: PTSD, rated as 70 percent; tinnitus, rated as 10 percent disabling; acne, rated as 10 percent disabling; residuals of a gunshot wound to the left chest, rated at 20 percent disabling; scar from a gunshot wound to the left forearm, below the elbow, rated  at 0 percent disabling; and left ear hearing loss, rated as 0 percent disabling. 

3.  Based on the findings in the present decision, the Veteran's combined disability rating is 80 percent as of March 5, 2009.  Beginning on April 7, 2016, his combined rating is 90 percent.  Therefore, the schedular percentage criteria for TDIU are met. 

4.  The Veteran retired from full-time employment on or about January 1, 2014, at which time the Veteran's service-connected disabilities prevented him from securing or following a substantially gainful occupation, consistent with his work and educational background. 


CONCLUSIONS OF LAW

1.  Beginning on March 5, 2009 and continuing to the present, the Veteran's service-connected PTSD meets the requirements for a 70 percent, but no greater, disability rating.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6 4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2015).

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for entitlement to TDIU have been met beginning on and after January 1, 2014.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.1, 4.3, 4.16, 4.19, 4.25 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).

As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1). 

For the TDIU issue on appeal, if any defect in VCAA notice or assistance is found, such defect is not prejudicial to the Veteran, given the completely favorable disposition of the TDIU issue in the present case.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

For claims involving an increased rating, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ (here, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, both the U.S. Court of Appeals for Veterans Claims ("Court") and the Federal Circuit Court of Appeals ("Federal Circuit Court") have held that, once service connection is granted, additional VCAA notice is not required, and any defect in the notice is not prejudicial.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  See also VAOPGCPREC 8-2003 (December 22, 2003).  

In the instant appeal, the increased rating claim for PTSD loss arises from the Veteran's disagreement with the initial 50 percent rating evaluation following the grant of service connection for this disability assigned in an August 2009 rating decision.  In a pre-rating April 2009 letter, the AOJ provided notice to the Veteran explaining what information and evidence was needed to substantiate a claim for service connection.  This letter also provided the Veteran with general information pertaining to the assignment of disability ratings and effective dates, including the types of evidence that impacts such determinations.  This letter-which was provided prior to the August 2009 rating decision on appeal-meets the VCAA"s timing and consent notice requirements.

Thus, the Board finds the Veteran has received all required notice for the instant appeal, such that there is no error in the content or timing of VCAA notice.  See also Shinseki v. Sanders, 556 U.S. 396 (2009) (an error in VCAA notice should not be presumed prejudicial and the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis).  
  
Pertinent to the VA's duty to assist, the record also reflects that the VA has undertaken appropriate actions to obtain all relevant evidence material to this claim.  The RO has secured the Veteran's service treatment records ("STRs"), VA treatment records, and VA examinations.  For his part, the Veteran has submitted personal statements, argument from his representative, and additional private medical evidence.  The Veteran has not identified any additional, outstanding evidence that is relevant to the PTSD claim being decided herein.  

The Veteran was also afforded VA examinations in July 2009, September 2014, and March 2016, in connection with his claim for an increased evaluation for his service-connected PTSD.  The Board finds that these VA examinations are adequate for rating purposes, as they fully address the rating criteria and evidence of record that are relevant to rating his service connected PTSD manifestations.  Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected PTSD since he was last examined in March 2016.  38 C.F.R. § 3.327(a); Palczewski v. Nicholson, 21 Vet. App. 174, 182-83; VAOPGCPREC 11-95.  Neither the medical evidence of record, nor the Veteran's lay statements reveal additional worsening of the PTSD disability and associated manifestations since the date of the Veteran's last VA examination.  Therefore, a new VA examination to rate the severity of the Veteran's PTSD is not warranted. 

Under these circumstances, the Board finds the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Governing Laws and Regulations for Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities ("Rating Schedule"), found in 38 C.F.R. § 4.1 (2015).  The rating schedule is primarily a guide in the evaluation of disabilities resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  Separate diagnostic codes identify the various disabilities and each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.10.  As such, each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.   38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

As such, the Board acknowledges that because the Veteran timely appealed the rating initially assigned for his disability, the Board must consider entitlement to "staged" ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the appeal.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and coordination of rating with impairment of function. 38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The Board notes that in analyzing this claim, the Secretary, and therefore the Board, has an obligation to provide the Veteran with the "benefit of the doubt" on questions material to this decisions, for which there is an approximate balance of positive and negative evidence.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

When evaluating a service-connected mental disorder, the VA will review the Veteran's medical history to determine how badly the disorder has disrupted his social and occupational functioning.  Specifically, the VA must review the frequency, severity, and duration of the psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  The evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  While the extent of a Veteran's social impairment is considered, the rating cannot be assigned on these limitations alone.  38 C.F.R. § 4.126(b).

The level of disability is then rated according to a General Rating Formula for Mental Disorders, codified at 38 C.F.R. § 4.130 ("General Rating Formula"), which provides for ratings of zero, 10, 30, 50, 70, or 100 percent.  The VA compensates Veterans beginning at 10 percent disability, and compensation increases at each level.

In the instant appeal, the RO granted service connection and assigned disability ratings under Diagnostic Code ("DC") 9411, which is used to evaluate PTSD.  Under this DC, a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is assignable where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); and disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.
Evaluation under this formula is "symptom driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating." Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas" - i.e., "the regulation ... requires an ultimate factual conclusion as to the Veteran's level of impairment in 'most areas.'" Vazquez-Claudio, 713 F.3d at 117-18; 38 C.F.R. § 4.130, Diagnostic Code 9411.  
The Board notes that the Veteran need not exhibit "all, most, or even some" of the symptoms enumerated in the General Rating Formula for Mental Disorders to warrant the assignment of a higher rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating."  Id.  In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  Id.  

In addition to evidence regarding the Veteran's symptomatology and its impact on his social and occupational functioning, a Global Assessment of Functioning ("GAF") score is another component considered to determine the entire disability picture for the Veteran.  The GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness" from 0 to 100, with 100 representing superior functioning in a wide range of activities and no psychiatric symptoms.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quoting DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS at 32 (4th ed. 1994)).  

Higher GAF scores denote increased overall functioning of the individual.  For example, a GAF score of 51 to 60 represents "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks); or moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  DSM-IV at 46-47.  Lower scores are indicative of greater symptoms and decreasing functionality of the individual.   Specifically, a GAF score of 41 to 50 illustrates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting); or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.  

While an examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  See generally 38 C.F.R. § 4.126; VAOPGCPREC 10-95.

Finally, effective August 4, 2014, the VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the DSM-IV and replace them with references to the recently updated Diagnostic and Statistical Manual (Fifth Edition) (the DSM-5).  See 79 Fed. Reg. 45,094 (August 4, 2014).  The VA adopted as final, without change, this interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board on or before August 4, 2014.  See Schedule for Rating Disabilities - Mental Disorders and Definition of Psychosis for Certain VA Purposes, 80 Fed. Reg. 14,308 (March 19, 2015).  In the present case, the RO certified the Veteran's appeal to the Board in April 2015, which is after August 4, 2014.  Thus, the amended 38 C.F.R. § 4.125 conforming to the DSM-5 is applicable in the present case.

That being the relevant law to the Veteran's current claim, the Board notes that the Veteran's PTSD was rated as 50 percent disabling from March 5, 2009 through September 2, 2014.  On and after September 2, 2014, the Veteran's PTSD disability is rated at 70 percent disabling.  The Veteran seeks a higher rating for his PTSD for both time periods.  After a careful review of the record, the Board finds the evidence is consistent with an initial 70 percent rating for PTSD throughout the entire appeal period, effective March 5, 2009.  38 C.F.R. § 4.7.  However, the Board finds no evidence which would warrant an initial rating of 100 percent for the Veteran's PTSD throughout the period on appeal.  All evidence of record has been reviewed and considered, and the relevant evidence is summarized below.  
I. Entitlement to an evaluation in excess of 50 percent disabling for PTSD beginning on and after March 5, 2009:

As noted above, the Veteran was awarded service connection for his PTSD, with other specified depression, effective March 5, 2009.  In a rating decision dated August 31, 2009, the RO assigned a 50 percent disability rating for the Veteran's PTSD.  The Veteran filed a Notice of Disagreement ("NOD") on October 14, 2009, disagreeing with the 50 percent rating.  Specifically, the Veteran stated he is a three time recipient of the Purple Heart medal and suffered "many psychological traumas" with each injury and during his five and a half months of "continuous" service "inside enemy territory."  In other statements to the Board, the Veteran alleged his 70 percent disability rating should have an effective date of March 5, 2009 because his symptoms were consistent over this period and did not begin on September 2, 2014, the date of his VA examination.  See April 2015 VA Form 9. 

The Board finds the evidence of record is consistent with an initial 70 percent rating for the Veteran's PTSD, with other specified depression, throughout the entire appeal period, effective from March 5, 2009.  From March 5, 2009 to the present, the Veteran's service-connected PTSD is manifested by psychiatric symptoms more nearly approximating occupational and social impairment with deficiencies in most areas, which is required for a 70 percent rating.  See 38 C.F.R. § 4.130.  The Board has also considered additional, similar symptomatology not specifically addressed in the 70 percent criteria, but causing the appropriate level of occupational and social impairment for a 70 percent rating, under the General Rating Formula.  Mauerhan, 16 Vet. App. at 442.  In making this determination, the Board has reviewed both the medical and lay evidence of record: the Veteran's and his attorney's personal statements; VA mental health treatment records from February 2009 through 2016; and VA psychological examinations dated July 2009, September 2014, and March 2016.  

Specifically, in reaching this determination, the Board cannot discern any difference in the Veteran's overall psychiatric disability picture from the time beginning March 3, 2009 through September 4, 2014, the time where the RO awarded a 70 percent rating for PTSD.  VA treatment records and VA examinations essentially document that the Veteran's signs and symptoms have worsened generally since March 2009, providing evidence in support of an initial 70 percent rating for the entire period on appeal.  Any minor fluctuations in the severity of his disability appear to be episodic or temporary in nature.  The Board is thus constrained to award a 70 percent evaluation from March 5, 2009.

The medical and lay evidence of record document such signs and symptoms including social isolation, constant depression, anxiety, hypervigilance, persistent nightmares, intrusive thoughts, and insomnia.  During various counseling appointments, the Veteran described difficulty interacting with co-workers and his tendency to isolate himself while at work.  For example, during an April 2009 examination, the Veteran stated he tends to avoid his co-workers as he "has no patience" for them.  The Veteran said he finds it particularly difficult to be around his younger co-workers, as he believes they do not exhibit a proper work ethic.  He described leaving notes for these co-workers, telling "them about how their work needed to be done."  At subsequent appointments, the Veteran reported he has learned to step outside when he becomes upset with his co-workers.  See January 2010 VA Treatment Note.  He further reported listening to music while around his co-workers so he does not have to "listen to them or hear their conversations."  See August 2011 VA Treatment Note. 

In addition to his difficulty interacting with younger co-workers, the Veteran experienced difficulty interacting with his supervisors and union stewards.  The Veteran's behavior at work resulted in "several insubordinations" charges being brought against him.  See July 2009 and March 2016 VA Examinations.  The Veteran complained of increased stress due to a "union environment" at his job, and stated he took "floating days off" to help reduce this stress.  See July 2009 VA Examination.  He reported some difficulties with verbal arguments, and said he learned to cope by walking away from conversations when they became too heated.  See September 2014 VA Examination.  The Veteran would also work "off the clock," because it would take him longer to complete his responsibilities.  This behavior was noticed by his supervisor, and he was reprimanded as it was against the employer's rules. 

The Veteran's persistent flashbacks and daily intrusive thoughts further compromised his ability to function in the workplace.  The Veteran stated he remains hypervigilant throughout the work day as he experiences day time flashbacks to his service in Vietnam.  See July 2009 VA Examination.  For example, the Veteran said sounds such as a helicopter flying overheard or "seeing Vietnamese people at his workplace" will trigger a flashback.  The Veteran further reported experiencing "frequent dissociation and disorientation" with these flashbacks, which cause him a great deal of distraction.  

The Board finds the Veteran's descriptions of his difficulty at work to be both competent and credible.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  The Federal Circuit has held that a veteran is competent to describe psychiatric symptoms he experiences.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (discussing general competency of a Veteran to report psychiatric symptoms).  The Veteran's descriptions of his work environment and symptoms are credible because his treatment notes show he consistently reported these difficulties, over a period of years, and his descriptions have not been contradicted.  Moreover, the Board finds the Veteran's descriptions of his need to isolate himself and leave the work place to avoid conflict meet the criteria for a 70 percent disability rating.  

The evidentiary record further reflects social impairment with deficiencies in most areas, such as family relationships, mood, and engagement in social activities, which is supportive of the 70 percent rating criteria.  For example, prior to his first psychological evaluation at the Raton, New Mexico VA Clinic, the examiner made a notation that the Veteran was driving from his residence near Denver, Colorado to this VA clinic because he "mistrusts" the staff at the Denver, Colorado VA facility.  See February 2009 Initial Psychosocial Assessment.  Additionally, the examiner reported the Veteran's friend (another Veteran) referred the Veteran to this clinic for treatment, stating that "he needs a lot of help for his combat PTSD."  The friend stated the Veteran is having "a difficult time going to work anymore [because] he is constantly (daily) ruminating about his traumatic combat experiences."  During his initial assessment, the Veteran confirmed that his friend had said this, but said he has been hesitant to seek help as he believes "others are more worthy of help."  The examiner observed the Veteran was "guarded" during their interaction and was hesitant to provide any details of his experiences in service and current level of symptoms.  Additionally, the clinician observed the Veteran was visibly agitated, anxious, and guarded.  These observations suggest the Veteran's current symptoms imposed more than moderate limitations on his ability to function socially.

During later appointments with the Raton VA Clinic, the Veteran described difficulty establishing and maintaining relationships.  Specifically, the Veteran described a tragic encounter with his former commander who served with in Vietnam.  See VA Raton Clinic March 2009.  After reconnecting with this commander and some of his former platoon veterans, his commander committed suicide.   The Veteran stated this experience is the primary reason why he tends to avoid other veterans and is reluctant to talk about his experiences from Vietnam.  Furthermore, the Veteran described the tragic loss of his first wife, and expressed guilt and remorse over her suicide.  The totality of these experiences have caused the Veteran to avoid social interactions and caused difficulties in opening up to his family and friends. 

After seeking treatment at the Raton VA Clinic, the Veteran was scheduled for a July 2009 VA Examination, as part of his application for service connection.  The July 2009 VA psychological examiner reported the Veteran's social functioning is impaired by his anxiety and avoidance behaviors.  See July 2009 VA Examination.  During this evaluation, the VA examiner observed the Veteran's mood was "very anxious" and that his affect was "guarded."  While he was cooperative and made only fair eye contact, the Veteran was observed to be visibly agitated, as he frequently strummed his fingers, bobbed his head, and displayed other "nervous psychomotor activity."  In addition to these objective observations, the Veteran reported his depression reduced his energy during the day and made it hard for him to get motivated. 

Subsequently, in August 2010, the Veteran reported he experiences intrusive memories/flashbacks to his service and Vietnam and will thus avoid people and places that trigger these memories.  The Veteran described difficulty seeing and being near pregnant women because of an experience from Vietnam.  He stated that he remains hypervigilant throughout the day and has a "short-fuse" before he becomes angry.  These symptoms persisted despite gradual increases in the Veteran's medication.  Notably, in February 2011, the Veteran reported his medications made him "a little calmer" but reported he continued to experience "edginess, anxiety, and irritability" being around others.  The Veteran's symptoms continued to persist, following a second medication increase in March 2013. 

The Veteran's symptoms similarly impaired his ability to sleep.  For example, during other appointments with the Raton VA Clinic, the Veteran described difficulty sleeping due to reoccurring nightmares.  Specifically, the Veteran described a recurring nightmare where the helicopter he is in "goes down in flames."  See Raton VA Clinic Notes.  In addition to this nightmare, the Veteran described difficulty staying asleep throughout the night, reporting he wakes up suddenly once or twice each night.  Even with medication, the Veteran stated he is not able to sleep more than four to five hours per night.   

At a September 2014 VA examination, the Veteran reported a history of these symptoms, which had remained constant since his July 2009 VA psychological evaluation.  See September 2014 VA Examination.  The Veteran described continued isolation and avoidance of talking about his experience with anyone, including his wife.  He stated the only place he felt relaxed was his home, and described hypervigilant behaviors when he is out in public.  Moreover, the Veteran described a worsening of his depression since January 2014, when he left his job at the US Postal Service.  He additionally described increasing irritability and anger, exemplified by two nearly violent altercations following incidents of road rage.  The VA psychological examiner opined the Veteran's social functioning was "moderately to severely impacted," as he has limited interpersonal interactions, even with his family.  Based upon her review of the Veteran's medical records and her examination of the Veteran, the VA psychological examiner opined his symptoms were consistent with occupational and social impairment with deficiencies in most areas.  This level of impairment is consistent with a 70 percent disability evaluation. 

Based upon this review of the record, the Board cannot discern any difference in the Veteran's overall psychiatric disability picture from the time period beginning March 5, 2009 through September 4, 2014, the time where the RO awarded a 70 percent rating for PTSD.  The medical and lay evidence of record describe continuous symptoms which impaired the Veteran's ability to function socially and at work. Moreover, the Board finds the medical and lay evidence subsequent to this VA examination continue to reflect the Veteran's social and occupational impairments, consistent with an initial disability rating of 70 percent. 

In reaching this conclusion, the Board is aware of evidence within the record which suggests the Veteran's symptoms were consistent with an initial rating of 50 percent.  Specifically, the Board is referring to the assignment of two GAF score of 51 and 56, which were assigned to the Veteran prior to his September 4, 2014 rating.  See February 2009 Initial Psychosocial Assessment at Raton VA Clinic and July 2009 VA Examination.  Both scores are indicative of "moderate" symptoms and limitations, which are more consistent with an initial disability rating of 50 percent.  However, while these scores are probative evidence, they are not dispositive of the rating that should be assigned.  38 C.F.R. §§ 4.2, 4.6.  Furthermore, a review of the objective observations from these two examinations reveals contrasting descriptions.  For example, during the Veteran's February 2009 examination, the examiner reported the Veteran was visibly agitated, anxious, and guarded.  Similarly, during the July 2009 VA examination, the Veteran was described as visibly agitated, as he frequently strummed his fingers, bobbed his head, and displayed other "nervous psychomotor activity."  The Board finds these observations suggest the Veteran's symptoms imposed greater imitations than the "moderate" GAF scores reflect.  As such, the Board places greater weight on the objective descriptions of the Veteran, as opposed to the GAF scores, as these observations are more consistent with a 70 percent disability rating. 

However, while totality of the evidence shows the Veteran's symptoms are consistent with a 70 percent disability rating throughout the entire appeal period, the Board finds no credible evidence which would suggest the Veteran's symptoms meet the criteria for a higher evaluation.  The medical and lay evidence beginning on and after March 5, 2009 is not indicative of someone with psychiatric symptomatology causing total occupational and social impairment, which is required for the 100 percent rating.  38 C.F.R. § 4.130.  Specifically, while the Veteran has reported flashbacks, there is no evidence which documents a gross impairment in thought process or communication; no grossly inappropriate behavior; no "persistent" danger of hurting himself; no disorientation to time or place; and no memory loss for names of close relatives, own occupation, or own name.  Id. 

General observations of the Veteran throughout the period on appeal do not suggest he ever struggled to maintain or neglected his personal hygiene.  Rather, he was consistently observed to be appropriately dressed and "neatly groomed."  For example, during an appointment in March 2014, the Veteran was described as "pleasant, casual[ly] dressed, and neatly groomed."  See March 2014 Raton Clinic Note.  Furthermore, throughout the period on appeal, the Veteran was able to independently care for himself and his personal hygiene.  

Additionally, the Veteran's treatment notes do not reflect any gross impairments of thoughts or significant social limitations.  During all encounters, the Veteran was described as "pleasant" with "logical" and "goal directed" thought processes.  See Raton VA Clinic Notes.  The Veteran was further observed to consistently be alert and oriented to person, place, and time.  Although the Veteran endorsed "fleeting" suicidal ideations during his therapy appointments, the psychologist observed these thoughts were transient and that the Veteran did not have any plans or intent.  See VA Raton Clinic Notes.  

Throughout the period on appeal, the Veteran was able to maintain relationships with his family and friends.  Although the Veteran reported difficulty trusting other people and a tendency to isolate himself, there is no evidence he exhibited grossly inappropriate behavior, disorientation, or intermittent inabilities to perform activities of daily living.  Rather, the Veteran was able to drive three hours to attend his VA psychological appointments and was able to communicate and establish a rapport with his psychiatrists.  See VA Raton Clinic Notes.  Moreover, the Veteran traveled three hours to this particular VA clinic, so that he would be able to socialize with his family and friends that live in the area.  In sum, the Board finds no medical or lay evidence which shows the Veteran's symptoms resulted in total social impairment. 

Further, the overall medical record does not show any periods of in-patient psychiatric hospitalizations or loss of functioning.  The Veteran was treated on a bi-yearly basis, requiring appointments for therapy and medication every six months.  The Veteran's early treatment records indicate he experienced improvement in his overall symptoms with medication.  For example, during a June 2009 appointment, the Veteran reported "better symptom control" with his medications.  See June 2009 VA Raton Clinic Note.  Objective observations of the Veteran during this appointment indicate the Veteran was "pleasant" over the phone, with an "okay" mood, and that he exhibited "logical and goal directed" thoughts.  Subsequent evaluations continued to reflect gradual improvement of the Veteran's symptoms.  During an August 2011 appointment, the Veteran reported his medications were "working fairly well" and that he felt "less agitated" while taking his medications.  See August 2011 VA Raton Clinic Note.  Similarly, the Veteran reported in September 2013 that his medications were "working adequately" and that he was staying on "an even keel."  See September 2013 VA Raton Clinic Note.  

Accordingly, the Board finds that the evidence supports an initial disability rating of 70 percent, but no higher, for the service-connected PTSD with depression throughout the entire appeal period.  38 C.F.R. § 4.3.  It is not necessary to "stage" the Veteran's ratings any further than discussed above, as the Veteran's PTSD symptoms have been consistent at the 70 percent levels for the respective time period delineated by the Board in the present decision.  Fenderson, 12 Vet. App. at 126.  Therefore, from March 5, 2009 to the present, the Board concludes the evidence supports an initial 70 percent rating, but no higher, for the Veteran's service-connected PTSD.  38 C.F.R. § 4.3.   

      II.  Extraschedular Consideration

As the Court has explained in Thun v. Peake, 22 Vet. App. 111, 115-116 (2008), a "determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b)(1) is a three-step inquiry."  If the RO or Board determines that (1) the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and (2) the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, then (3) the case must be referred to an authorized official to determine whether, to accord justice, an extra-schedular rating is warranted.  Id.  See also 38 C.F.R. § 3.321(b)(1).  Neither the RO nor the Board is permitted to assign an extraschedular rating in the first instance; rather the matter must initially be referred to those officials who possess the delegated authority to assign such a rating.  See Anderson v. Shinseki, 22 Vet. App. 423, 427-8 (2009); Floyd v. Brown, 9 Vet. App. 88, 96-97 (1996).  

The threshold factor for extraschedular consideration is a finding that the evidence before the VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1) ) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

With regard to the PTSD issue on appeal, there is no evidence of exceptional or unusual circumstances to warrant referral for extraschedular consideration.  38 C.F.R. § 3.321(b)(1).  The Board finds that the Veteran's psychiatric symptomatology from his service-connected PTSD is fully addressed by the rating criteria under which such disability is rated.  Specifically, the General Rating Formula for Mental Disorders reasonably describes the Veteran's disability level and symptomatology with contemplation of the relative degree of occupational and social impairment.  The Veteran does not have any PTSD symptoms or effects which are not provided for in the Rating Schedule. 

In this respect, the General Rating Formula for Mental Disorders is essentially limitless with regard to the psychiatric factors and symptoms that may be considered in assigning a particular schedular rating, using the term "such as" for those symptoms not specifically listed.  It is also considers the use of psychiatric medication.  Furthermore, the holding in Mauerhan stresses that all evidence must be considered in justifying a particular rating.  The Board has considered the additional psychiatric symptoms the Veteran exhibits, such as avoidance, isolation, suspiciousness, hypervigilance, flashbacks, and nightmares, among others.  Because the rating criteria reasonably describe the claimant's disability level and symptomatology for his PTSD, no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115-116 (2008); VAOPGCPREC 6-96.  The evidence does not show anything unique or unusual about the Veteran's PTSD disability that would render the schedular criteria inadequate.  

Therefore, because the threshold step of Thun is not met, and the Veteran's service-connected PTSD disability picture is contemplated by the Rating Schedule, it is not necessary to consider the second step of whether the claimant has an exceptional disability picture that exhibits other related factors identified in the regulations as "governing norms," such frequent periods of hospitalization.  22 Vet. App. At 116.  See also 38 C.F.R. § 3.21(b)(1). 

Finally, the Board notes that under the Federal Circuit Court's recent holding in the case of Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In the present case, in addition to the service-connected PTSD disability adjudicated above, the Veteran is service-connected for bilateral hearing loss and tinnitus, acne, and residual scaring from a gunshot wound to his left chest.  However, the Veteran has not alleged and the evidence does not establish how the combined effects of all of the Veteran's service-connected disabilities "collectively impact" his disability picture in a way not contemplated by the Schedule for Rating Disabilities.  Yancy v. McDonald, 27 Vet. App. 484 (2016).  Accordingly, an extraschedular referral is not warranted on a collective basis either.

Based on the foregoing, the Board finds that the requirements for referral for an extraschedular evaluation for the Veteran's service connected PTSD disability under the provisions of 38 C.F.R. § 3.21(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008). 

      III.  TDIU Claim

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014).  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  Total disability may or may not be permanent.  Id.  Total ratings are authorized for any impairment or combination of impairments for which the Rating Schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).  

A TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of their service-connected disabilities.  38 C.F.R. § 4.16(a).  If there is only one such disability, it must be rated as at least 60-percent disabling, and if there are two or more disabilities, at least one disability must be rated as at least 40-percent disabling and there must be sufficient additional disability to bring the combined rating to at least 70 percent.  Id.  

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  Id.

Entitlement to a total rating must be based solely on the impact of the Veteran's service-connected disabilities on his ability to keep and maintain substantially gainful employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  While the regulations do not provide a definition of "substantially gainful employment," the VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court ("CAVC") defined "substantially gainful employment" as an occupation "that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income..."

The ability to work sporadically or obtain marginal employment is not substantially gainful employment.  38 C.F.R. § 4.16(a); Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment, i.e., earned annual income that does not exceed the poverty threshold for one person, is not considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Marginal employment also may be held to exist on a facts-found basis when earned annual income exceeds the poverty threshold.  Id.  Such situations may include, but are not limited to, employment in a protected environment such as a family business or sheltered workshop.  Id.

Requiring a Veteran to prove that he is 100-percent, i.e., totally unemployable, is different than requiring he prove that he cannot maintain substantially gainful employment.  The use of the word "substantially" suggests intent to impart flexibility into a determination of the Veteran's overall employability, whereas a requirement that a Veteran prove 100-percent unemployability leaves no flexibility.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).  

But that said, as already alluded to, to receive a TDIU, the Veteran's service-connected disabilities, alone, must be sufficiently severe to cause unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Furthermore, VA regulations provide that all Veterans who, in light of their individual circumstance, but without regard to age, are unable to secure and follow a substantially gainful occupation as a result of service-connected disability shall be rated totally  disabled, without regard to whether an average person would be rendered unemployable under the circumstances.  See VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992). 

Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion.  38 C.F.R. § 4.16(b).  However, individual unemployability must be determined without regard to any nonservice-connected disabilities or the Veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet. App. at 363. 

Thus, the Board must evaluate whether there are circumstances in the Veteran's case, apart from any non-service-connected conditions and advancing age, which would justify a TDIU rating.  38 C.F.R. §§ 3.341(a), 4.16(a), 4.19.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993); see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In this case, beginning on January 1, 2014, the Veteran contends he is prevented from performing substantially gainful employment due to his service-connected PTSD.  Specifically, the Veteran reports he elected to take an "early retirement" because there "were too many changes in the system" and he was not able to continue performing his duties.  See September 2014 VA Examination.  The Veteran is currently 68 years old and has a Bachelor's Degree.  

The Veteran reported his service-connected PTSD caused him to be stressed in the work place, and resulted in conflicts between the Veteran, his supervisors, and his co-workers.  See March 2016 VA Examination.  Furthermore, the Veteran reports he is irritable all of the time, and has a "short fuse."  He prefers to be isolated and has a hard time interacting with others.  The Veteran has not alleged or reported than any of his other service-connected disabilities cause any time of occupational  impairment.  

As of March 5, 2009, the Veteran is service-connected for the following disabilities:  PTSD, rated as 70 percent disabling; tinnitus, rated as 10 percent disabling; acne, rated as 10 percent disabling; residuals of a gunshot wound to the left chest, rated as 20 percent disabling; a scar from a gunshot wound to the left forearm, below the elbow, rated as 0 percent disabling; and left ear hearing loss, rated as 0 percent disabling.  As of March 5, 2009, the combined service-connected disability rating is 80 percent.  See 38 C.F.R. §§ 4.16(a), 4.25.  

As of April 7, 2016, the combined service-connected disability rating is 90 percent, as the result of an increase in the bilateral hearing loss disability from 0 percent to 40 percent.  See August 2016 Rating Decision.  Therefore, as of April 7, 2016, the schedular percentage criteria for TDIU continue to be met.  See 38 C.F.R. §§ 4.16(a), 4.25.

Consequently, the only remaining question is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  See.  38 C.F.R. § 4.10(a).  

In analyzing the evidence, the Board must determine, as a question of fact, both the weight and credibility of the evidence.  Equal weight is not accorded to each piece of evidence contained in a record; every item does not have the same probative value.  The Board must account for the evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, and provide the reasons for its rejection of any such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).

The evidence of record supports the award of a TDIU rating in this case, beginning on January 1, 2014 when he retired.  Prior to his retirement, the Veteran reported the symptoms of his service-connected PTSD caused severe impacts on his ability to function in a work setting.  For example, during an April 2009 examination, the Veteran stated he tends to avoid his co-workers as he "has no patience" for them.  The Veteran said he finds it particularly difficult to be around his younger co-workers, as he believed they do not exhibit the proper work ethic.  He described leaving notes for these co-workers, telling "them about how their work needed to be done."  The Veteran's behavior at work resulted in "several insubordination" charges being brought against him.  See July 2009 and March 2016 VA Examinations.  In addition to his difficulty interacting with younger co-workers, the Veteran experienced difficulty interacting with his supervisors and union stewards.  The Veteran complained of increased stress due to a "union environment" at his job, and stated he took "floating days off" to help reduce this stress.  See July 2009 VA Examination.  Despite these employment difficulties, the Veteran was able to maintain employment until January 1, 2014.  

During the Veteran's March 2016 VA examination, the examiner concluded the Veteran experienced occupational impairments with deficiencies in most areas.   Moreover, the examiner noted the Veteran had retired two years ago, and that while working the Veteran experienced problems with supervisors and the unions, and was cited for insubordination "several times."  The examiner further reported the Veteran experienced intrusive thoughts, difficulty concentrating, irritability, and avoidance of people.  He stated the Veteran is considered to be "grumpy and have a short fuse, and is at times resentful."  All of these symptoms resulted in "difficulty" maintaining relationships at work and "difficulty adapting" to stressful circumstances, including work like settings.  

The Board finds that all of the above evidence is entitled to significant probative value in support of the Veteran's claim.  In sum, there is clear, credible, and probative medical and lay evidence in support of the claim for entitlement to TDIU.  Therefore, beginning on January 1, 2014, even without consideration of the effects of his age and nonservice-connected disorders, the evidence of record clearly shows the Veteran's service-connected disabilities, standing alone, prevent him from securing employment.  38 C.F.R. § 4.16(a), 4.19.  See also Blackburn v. Brown, 4 Vet. App. 395, 398 (1993); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In making this determination, the Board notes that, in the present case, the TDIU award is based only on the effects of the Veteran's service-connected PTSD, as opposed to a combination of his multiple service-connected disabilities.  See Guerra v. Shinseki, 642 F.3d 1046 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 250-51 (2010); Bradley v. Peake, 22 Vet. App. 280, 293 (2008).  In other words, it is the Veteran's PTSD disability, standing alone, which prevents him from working.  


ORDER

Effective March 5, 2009, an increased initial 70 percent rating, but no greater, for PTSD, with other specified depression is granted, subject to the laws and regulations governing the payment of VA compensation. 

Effective January 1, 2014, entitlement to a TDIU is granted, subject to the regulations governing the payment of VA monetary benefits.



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


